ALD-132                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 19-1127
                                       ___________

                              IN RE: JOSEPH SCOTT,
                                                Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
                 United States District Court for the District of Delaware
                       (Related to Crim. No. 1:99-cr-00033-001)
                      District Judge: Honorable Maryellen Noreika
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   March 14, 2019
                Before: MCKEE, SHWARTZ and BIBAS, Circuit Judges

                              (Opinion filed: April 3, 2019)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM

       Joseph Scott, a federal inmate who has been convicted of drug offenses, filed a pro

se petition for a writ of mandamus seeking to compel the United States District Court for

the District of Delaware to rule on his motion under 18 U.S.C. § 3582, to adjudicate his

motion to correct an alleged clerical error in his pre-sentence report under Federal Rule of



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
Criminal Procedure 36, and to grant his motion for self-representation. For the following

reasons, we will deny the mandamus petition.

       A writ of mandamus is a drastic remedy available only in extraordinary

circumstances. See In re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir.

2005). A petitioner seeking the writ “must have no other adequate means to obtain the

desired relief, and must show that the right to issuance is clear and indisputable.”

Madden v. Myers, 102 F.3d 74, 79 (3d Cir. 1996). Generally, a court’s management of

its docket is discretionary, see In re Fine Paper Antitrust Litig., 685 F.2d 810, 817 (3d

Cir. 1982), and there is no “clear and indisputable” right to have a District Court handle a

case in a particular manner. See Allied Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 36

(1980) (per curiam). That said, a writ of mandamus may issue where a District Court’s

“undue delay is tantamount to a failure to exercise jurisdiction.” Madden, 102 F.3d at 79.

       In August 2016, Scott filed in the District Court a motion under § 3582(c)(2),

seeking to reduce his sentence based on various Amendments to the Sentencing

Guidelines. The District Court denied the motion, and Scott appealed. By order entered

August 15, 2018, we granted Scott’s unopposed motion for summary action, vacated the

District Court’s order, and remanded the matter for consideration of Scott’s § 3582

motion. See United States v. Scott, C.A. No. 17-2071. Shortly thereafter, on August 20,

2018, Scott filed a pro se motion under Federal Rule of Criminal Procedure 36 to correct

a clerical error in his presentence report.

       With respect to the § 3682 motion, the District Court directed the parties to submit

a joint briefing schedule by October 18, 2018. Before that schedule was due, however,

                                              2
Scott, who was represented by the Federal Public Defender, filed several pro se motions,

including a “motion for self-representation.” On January 16, 2019, the Federal Public

Defender wrote to the District Court, stating that it was “fully committed to assisting

[Scott] in his efforts for sentencing relief” and was prepared to “prioritize review” of

Scott’s case. To that end, the Federal Public Defender requested 30 days to examine

Scott’s case to determine “if the First Step Act impacts him, and whether that avenue is

more advantageous than proceeding under § 3582.” The District Court granted that

request, stating that it would refrain from ruling on the pending motions until the 30-day

period had passed. Meanwhile, Scott filed the mandamus petition at issue here, asking us

to order the District Court to rule on his § 3582 and Rule 36 motions, and to grant his

motion for self-representation.

       Mandamus relief is not warranted. Notably, after Scott filed his mandamus

petition, the District Court granted his request for self-representation,1 allowed him to file

an updated § 3582, which he did on February 28, 2019, and directed the Government to

respond to his Rule 36 motion by March 30, 2019. Given these recent developments, we

are confident that the District Court will act promptly on Scott’s § 3582 and Rule 36

motions.

       For the foregoing reasons, we will deny Scott’s mandamus petition.




1
 This rendered moot Scott’s request that we direct the District Court to allow him to
proceed pro se.
                                              3